UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------
PRASANNA GOONEWARDENA,

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  18-CV-00029 (MKB)

                           v.

FORSTER & GARBUS LLP, AMY GAVLICK,
RONALD FORSTER, MARK GARBUS,
EDWARD KLEIN, and JOEL LEIDERMAN,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiff Prasanna Goonewardena, proceeding pro se, commenced the above-captioned

action on January 3, 2018 against Defendants Forster & Garbus LLP (“F&G”), Amy Gavlick,

Ronald Forster, Mark Garbus, Edward Klein, and Joel Leiderman, (Compl., Docket Entry No. 1),

alleging violations of the Civil Racketeering Influenced and Corrupt Organizations Act, 18

U.S.C. §§ 19611968 (“RICO”), Judiciary Law § 487, and the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and asserting claims of mail and wire fraud, fraud,

fraudulent inducement, unjust enrichment, “[d]uty of loyalty,” aiding and abetting, negligent

misrepresentation, and intentional infliction of emotional distress, (id. ¶¶ 1, 615).1 Currently


         1
           Plaintiff alleges that his “Complaint is based on Civil RICO 18 U.S.C. §§ 19611968,
Mail and Wire Fraud 18 U.S.C. §§ 1341 & 1343, Fraud, Fraudulent Inducement, Unjust
Enrichment, Duty of loyalty, Aiding and Abetting, Negligent Misrepresentation, Judiciary Law
§ 487, 15 U.S.C. §1692 (e) (d) & (f), Garden Variety Emotional Distress and Fraudulent Intent.”
(Compl. ¶ 1.) In light of Plaintiff’s pro se status, the Court construes the Complaint to be
asserting the causes of action listed above. See McLeod v. Jewish Guild for the Blind, 864 F.3d
154, 156 (2d Cir. 2017) (per curiam) (“[w]e liberally construe pleadings and briefs submitted by
pro se litigants, reading such submissions to raise the strongest arguments they suggest.”
(alteration in original) (quoting Bertin v. United States, 478 F.3d 489, 491 (2d Cir. 2007))).
before the Court is Defendants’ motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure. (Defs. Mot. to Dismiss, Docket Entry No. 13; Mem. in Supp. of Defs. Mot.

(“Defs. Mem.”), Docket Entry No. 13-1.) For the reasons set forth below, the Court grants

Defendants’ motion to dismiss. Plaintiff is granted thirty (30) days from the date of this

Memorandum and Order to submit an amended complaint.

  I.   Background

       In 2012 and 2013, F&G commenced four separate actions against Plaintiff on behalf of

National Collegiate Student Loan Trust 2007-4 (“NCSLT”), a Delaware Statutory Trust, to

recover money that Plaintiff allegedly owed to NCSLT in connection with his student loans (the

“State Court Actions”). (Defs. Mem. 1, 6; Compl. ¶ 28.) F&G filed the State Court Actions in

New York City Civil Court, County of Queens. (Defs. Mem. 1; Compl. ¶ 28.)

       On November 15, 2013, Plaintiff filed suit against F&G in the Eastern District of New

York (“E.D.N.Y.”), alleging violations of the FDCPA (“Federal Action #1”). (Goonewardena v.

Forster & Garbus LLP, Docket No. 13-CV-06415; Defs. Mem. 1.) In Federal Action #1,

Plaintiff alleged that F&G engaged in “criminal fraud for the purpose of collecting money using

NCSLT while NCSLT already was paid.” (Federal Action #1, Compl. ¶ 23, Docket Entry No.

1.) Plaintiff also alleged in Federal Action #1 that “NCSLT is not entitled to receive money

[from Plaintiff] since NCSLT is not the current loan holder” of Plaintiff’s student loans, and that

F&G “used false, deceptive and misleading representations or means in connection with the

collection of the debt on behalf of NCSLT.” (Id. ¶¶ 26, 29.)

       The parties executed a settlement agreement in Federal Action #1 on or about January 23,

2014 (the “January 2014 Settlement Agreement”). (Defs. Mem. 2.) Pursuant to the January

2014 Settlement Agreement, Plaintiff agreed to “make payments pursuant to the stipulations of




                                                 2
settlement executed in the [S]tate [C]ourt [A]ctions.” (January 2014 Settlement Agreement 1,

annexed to Decl. of Glenn M. Fjermedal in Support of Defs. Mot. (“Fjermedal Decl.”) as Ex. C.)

Plaintiff further agreed to the following release as part of the January 2014 Settlement

Agreement:

                  Prasanna Goonewardena, and his respective heirs, successors, and
                  assigns, hereby releases and discharges F&G and its respective
                  parent, subsidiary, and affiliate corporations and their respective
                  shareholders, directors, officers, employees, representatives, and
                  agents, and their respective heirs, successors, and assigns, from any
                  and all obligations, liabilities, damages, claims, causes of action,
                  losses, damages, costs, expenses, and attorneys’ fees of every kind
                  and nature, in law or in equity, whether the facts on which the same
                  may be based are not known or unknown, which the Plaintiff ever
                  had, now has, or hereafter may have, for, on account of, or by any
                  reason of any action, transaction, occurrence, omissions,
                  relationship, matter, cause or thing to the extent that they relate to
                  the Lawsuit. Plaintiff hereby further releases and waives any and all
                  claims, actions, causes of action, and liabilities Plaintiff may have
                  against F&G, that have allegedly been created as a result of any
                  action or alleged action of F&G, together with any entity related to
                  it by common ownership or affiliated by corporate control, and these
                  companies successors, assigns, servants, agents, employees,
                  attorneys, accountants, officers, directors and representatives, now
                  existing, known or unknown, asserted or unasserted, equitable or at
                  law, arising under or pursuant to common or statutory law, rules or
                  regulations, including, but not limited to, state and/or federal law.

(Id. at 1–2.) The January 2014 Settlement Agreement defines the “Lawsuit” as Federal Action

#1. (Id. at 1.)

        On the same day, January 23, 2014, the parties executed agreements settling each of the

State Court Actions (the “State Settlement Agreements”). (State Settlement Agreements,

annexed to Fjermedal Decl. as Ex. D.; Pl. Opp. to Defs. Mot. 2, Docket Entry No. 15 (“Pl.

Opp.”).) Pursuant to the State Settlement Agreements, Plaintiff agreed to pay a total of $17,000

in monthly payments of a total of $150, “without any interest” and “as full settlement” of the




                                                    3
State Court Actions. (State Settlement Agreements 1, 6, 10, 14.) Plaintiff also agreed to the

following release of claims:

               Defendant [Goonewardena] releases and discharges National
               Collegiate Student Loan Trust 2007-4, a Delaware Statutory
               Trust(s) and its respective current and former predecessors,
               successors, parents, affiliates, subsidiaries, and all of the
               aforementioned’s respective agents, employees, officers, directors,
               shareholders, attorneys (Forster & Garbus, LLP.), collection
               agencies, credit reporting agencies and vendors (the “Releasees”)
               from all claims of any kind (including any claims for damages,
               interest, fees and/or attorney’s fees) that he may have with respect
               to the Account, or any other matters between Defendant and
               Releasees, including without limitation, all claims that were asserted
               or could have been asserted in the Litigation as of the date of this
               Agreement. Defendant further agrees that he will not file any
               claims, complaints, affidavits, arbitrations or proceedings with any
               regulatory or administrative agency with respect to the matters
               released in this Agreement against any of the aforementioned, and
               any such claims, complaints, affidavits, arbitrations or proceedings
               filed prior to the execution of this Agreement shall promptly be
               dismissed or withdrawn. This Agreement is intended to resolve
               forever the entire disagreement between Defendant and Releasees.

(Id. at 1–2, 6–7, 10–11, 14–15.) The State Settlement Agreements each define the “Account” as

one of Plaintiff’s four student loan accounts. (Id. at 3, 8, 11, 14.)

       On June 19, 2014, Plaintiff filed a second suit against F&G in the E.D.N.Y., alleging

violations of the FDCPA and New York General Business Law § 349, as well as claims for gross

negligence and breach of contract (“Federal Action #2”). (Goonewardena v. Forster & Garbus

LLP, Docket No. 14-CV-03904, Compl. ¶¶ 24–48, Docket Entry No. 1; Defs. Mem. 2.) The

parties executed an agreement settling Federal Action #2 on or about January 21, 2015 (the

“January 2015 Settlement Agreement”). (Defs. Mem. 2; January 2015 Settlement Agreement,

annexed to Fjermedal Decl. as Ex. F.) The release in the January 2015 Settlement Agreement is

identical to the release in the January 2014 Settlement Agreement. (Compare January 2014

Settlement Agreement with January 2015 Settlement Agreement.)



                                                   4
 II.   Discussion

          a.   Standard of review

       In reviewing a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a court must construe the complaint liberally, “accepting all factual allegations in the

complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.” Kim v. Kimm,

884 F.3d 98, 103 (2d Cir. 2018) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d

Cir. 2002)); see also Tsirelman v. Daines, 794 F.3d 310, 313 (2d Cir. 2015) (quoting Jaghory v.

N.Y. State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997)). A complaint must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). Although all allegations contained in the complaint are assumed to be true, this

tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

       In reviewing a pro se complaint, the court must be mindful that a plaintiff’s pleadings

“must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106

(1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after Twombly, the

court “remain[s] obligated to construe a pro se complaint liberally”).

          b.   The releases

       Defendants contend that Plaintiff’s claims in this case are barred by the State Settlement

Agreements of the State Court Actions and the January 2014 and January 2015 Settlement

Agreements of the Federal Actions. (Defs. Mem. 4–8.) They argue that because Plaintiff




                                                  5
waived his right to bring any claim against Defendants (1) that he “asserted or could have

asserted” in the State Court Actions; and (2) “arising from the debts underlying each state court

action,” the claims asserted in the Complaint are barred, and Defendants’ motion to dismiss must

therefore be granted. (Id. at 5–6, 8.) Defendants also contend that their motion must be granted

because in the January 2014 and January 2015 Settlement Agreements, “Plaintiff released F&G

and its shareholders, directors, officers, employees, representatives and agents from any and all

claims that arose or could have arisen” in the Federal Actions. (Id. at 5 (internal quotation marks

omitted); see also id. at 6.)

        Plaintiff contends that the State Settlement Agreements are “null and void” because

“NCSLT was not the original creditor” of his student loans, was “not licensed by New York City

consumer affairs,” and therefore “did not have standing to sue [P]laintiff.” (Pl. Opp. 4.) Plaintiff

also argues that Federal Action #2 “had to do with [D]efendants sending [P]laintiff a collection

letter using a bogus entity committing a fraud” and “nothing to do with NCSLT.” (Id.)

Therefore, Plaintiff argues, “th[e] release [in the January 2015 Settlement Agreement] cannot be

used in this action.” (Id.)

        “A settlement agreement is a contract that is interpreted according to general principles of

contract law.” Powell v. Omnicom, 497 F.3d 124, 128 (2d Cir. 2007) (citing Omega Eng’g, Inc.

v. Omega, S.A., 432 F.3d 437, 443 (2d Cir. 2005)); see also Lenington v. Kachkar, 633 F. App’x

59, 60 (2d Cir. 2016) (“Settlement agreements are contracts and must therefore be construed

according to general principles of contract law.” (quoting Red Ball Interior Demolition Corp. v.

Palmadessa, 173 F.3d 481, 484 (2d Cir. 1999)); In re Am. Exp. Fin. Advisors Sec. Litig., 672

F.3d 113, 136 (2d Cir. 2011) (“[T]he starting point for interpreting settlement agreements is

general contract-law principles.”); Rispler v. Spitz, 377 F. App’x 111, 112 (2d Cir. 2010) (“A




                                                 6
settlement agreement is a contract which is binding and conclusive, and is interpreted according

to general principles of contract law” (citations and internal quotation marks omitted)); Golden

Pacific Bancorp v. F.D.I.C., 273 F.3d 509, 514 (2d Cir. 2001) (“A release is a species of

contract,” and is therefore “governed by principles of contract law.” (citation and internal

quotation marks omitted)). “If the court finds that the contract is not ambiguous it should assign

the plain and ordinary meaning to each term and interpret the contract without the aid of extrinsic

evidence.” Utica Mut. Ins. Co. v. Munich Reinsurance Am., Inc., 594 F. App’x 700, 702 (2d Cir.

2014) (internal alterations omitted) (quoting Alexander & Alexander Servs., Inc. v. Certain

Underwriters at Lloyd’s, 136 F.3d 82, 86 (2d Cir. 1998)); see also Lockheed Martin Corp. v.

Retail Holdings, N.V., 639 F.3d 63, 69 (2d Cir. 2011) (“When an agreement is unambiguous on

its face, it must be enforced according to the plain meaning of its terms” (citing South Rd.

Assocs., LLC v. IBM, 4 N.Y.3d 272, 277 (2005))); Cooper v. City of New York, No. 14-CV-1761,

2018 WL 5115565, at *6 (E.D.N.Y. Oct. 11, 2018) (“[A] release that is clear and unambiguous

on its face and which is knowingly and voluntarily entered into will be enforced.” (citation

omitted)).

       A contract provision is unambiguous “if the language it uses has a definite and precise

meaning, as to which there is no reasonable basis for a difference of opinion.” Lockheed Martin,

639 F.3d at 69 (citing White v. Cont’l Cas. Co., 9 N.Y.3d 264, 267 (2007)); see also Law

Debenture Trust Co. of N.Y. v. Maverick Tube Corp., 595 F.3d 458, 467 (2d Cir. 2010) (“No

ambiguity exists where the contract language has a definite and precise meaning, unattended by

danger of misconception in the purport of the contract itself, and concerning which there is no

reasonable basis for a difference of opinion” (alterations, citation and internal quotation marks

omitted)). By contrast, “[a] contract is ambiguous when its terms could suggest ‘more than one




                                                 7
meaning when viewed objectively by a reasonably intelligent person who has examined the

context of the entire integrated agreement and who is cognizant of the customs, practices, usages

and terminology as generally understood in the particular trade or business.’” Utica, 594 F.

App’x at 703 (quoting Lightfood v. Union Carbide Corp., 110 F.3d 898, 906 (2d Cir. 1997)); see

also Lockheed Martin, 639 F.3d at 69 (“[T]he language of a contract is ambiguous if it is capable

of more than one meaning when viewed objectively by a reasonably intelligent person who has

examined the context of the entire integrated agreement.”). In determining whether a contract

provision is unambiguous, a court must consider the contract as a whole. Lockheed Martin, 639

F.3d at 69. If the contract as a whole “makes clear the parties’ over-all intention,” the court

examining a specific provision must give that provision the construction which will carry out the

parties’ intent. See id. (quoting Kass v. Kass, 91 N.Y.2d 554, 567 (1998)).

       “The interpretation of an unambiguous contract — including a release — is [ ] a question

of law reserved for the court,” Golden Pacific Bancorp, 273 F.3d at 515, and “it is appropriate to

grant a motion to dismiss on the basis of a binding release agreement where . . . the terms of the

agreement are clear and unambiguous,” Gupta v. Headstrong, Inc., No. 17-CV-5286, 2018 WL

1634870, at *3 (S.D.N.Y. Mar. 30, 2018) (alterations and citation omitted). See Omni Quartz,

Ltd. v. CVS Corp., 287 F.3d 61, 64 (2d Cir. 2002) (“The proper interpretation of an unambiguous

contract is a question of law for the court.”).

         Further, “[s]ettlement agreements to end litigation are strongly favored by courts and are

not lightly cast aside” — once reached, they are “binding and enforceable.” Collick v. United

States, 552 F. Supp. 2d 349, 352 (E.D.N.Y. 2008); see also Willgerodt ex rel. Majority Peoples’

Fund for the 21st Century, Inc. v. Hohri, 953 F. Supp. 557, 560 (S.D.N.Y. 1997) (“Settlement

agreements are strongly favored in New York and may not be lightly cast aside.”). “When a




                                                  8
party makes a deliberate, strategic choice to settle, a court cannot relieve him of that choice

simply because his assessment of the consequences was incorrect.” Powell, 497 F.3d at 128; see

also Willgerodt, 953 F. Supp. at 560 (“A court may relieve a party of the consequences of a

settlement agreement only where there is cause sufficient to invalidate a contract, such as fraud,

collusion, mistake or accident’” — “[a]fterthought or change of mind are not sufficient to justify

rejecting a settlement.” (internal alterations, quotation marks and citations omitted)).

       Pursuant to the January 2014 and January 2015 Settlement Agreements, Plaintiff released

all claims against F&G and its affiliates “which the Plaintiff ever had, now has, or hereafter may

have, . . . to the extent that they relate to the Lawsuit,” i.e., the Federal Actions. (January 2014

Settlement Agreement 1; January 2015 Settlement Agreement 1.) In the State Settlement

Agreements, Plaintiff released all claims against NCSLT and its attorneys, including F&G, that

he “may have [had] with respect to the Account,” i.e., Plaintiff’s student loan accounts, “or any

other matters” between the parties, including “all claims that were asserted or could have been

asserted” in the State Court Actions “as of the date” of the State Settlement Agreements. (State

Settlement Agreements 1–2, 6–7, 10–11, 14–15.)

       The language of the releases contained in the parties’ settlement agreements as to both

the State Court Actions and the Federal Actions is unambiguous — it has a “precise meaning, as

to which there is no reasonable basis for a difference in opinion.” Lockheed Martin, 639 F.3d at

69. The Court, therefore, interprets the releases to effectuate their unambiguous language.

Corines v. Charter One Bank, 365 F. App’x 237, 238 (2d Cir. 2010) (if a release is

unambiguous, the court interpreting it must effectuate its plain language).

       In the Federal Actions, Plaintiff asserted claims against F&G for engaging in “criminal

fraud for the purposes of collecting money using NCSLT while NCLST was already paid.”




                                                  9
(Federal Action #1, Compl. ¶ 23; see also Federal Action #2, Compl. ¶ 28.) Plaintiff also

asserted that F&G “used false, deceptive and misleading representations . . . in connection with

the collection of the debt on behalf of NCSLT,” (Federal Action #1, Compl. ¶ 29; see also

Federal Action #2, Compl. ¶ 41), and that NCSLT “is not entitled to receive money” because it

was not “the current loan holder” of Plaintiff’s loans, (Federal Action #1, Compl. ¶ 26; see also

Federal Action #2, Compl. ¶ 32).

       The allegations in the Complaint before the Court are, in sum and substance, the same as

those in the Federal Actions. (See Compl. ¶¶ 25, 67 (“Foster & Garbus illegally collected

payments from [P]laintiff” and “intentionally engage[d] in a fraud”), ¶ 62 (Defendants used

“false, deceptive, or misleading representations or means in connection with the collection of [a]

debt.”), ¶ 36 (“[D]efendants cannot collect any money from the [P]laintiff because . . . the

original creditor is not NCSLT”).) In addition, because Plaintiff released all claims against

Defendants “to the extent that they relate” to the Federal Actions, (see January 2014 Settlement

Agreement 1; January 2015 Settlement Agreement 1), and “all claims that were asserted or could

have been asserted” in the State Court Actions, (State Settlement Agreements 2, 6, 10, 15), the

releases bar the claims in the Complaint before the Court. Tromp v. City of New York, 465 F.

App’x 50, 52 (2d Cir. 2012) (“Words of general release are clearly operative . . . as to all

controversies and causes of action between the releasor and the releasees . . . which might then

have been adjudicated as a result of pre-existent controversies.” (quoting A.A. Truck Renting

Corp. v. Navistar, Inc., 916 N.Y.S.2d 194, 196 (App. Div. 2011))); Centro Empresarial

Cempresa S.A. v. Am. Móvil, S.A.B. de C.V., 17 N.Y.3d 269, 276 (2011) (“[A] valid release

constitutes a complete bar to an action on a claim which is the subject of the release.” (quoting

Glob. Minerals & Metals Corp. v. Holme, 824 N.Y.S.2d 210, 214 (App. Div. 2006))); see also




                                                 10
Interpharm, Inc. v. Wells Fargo Bank, Nat. Ass’n, 655 F.3d 136, 142 (2d Cir. 2011) (same); Edo

v. Martiny, No. 17-CV-202, 2017 WL 785653, at *2 (E.D.N.Y. Mar. 1, 2017) (claims may be

released even if lawsuits involve “different causes of actions”); see also Powell, 497 F.3d at 128

(“When a party makes a deliberate, strategic choice to settle, a court cannot relieve him of that

choice simply because his assessment of the consequences was incorrect.”). However, before

dismissing Plaintiff’s claims, the Court considers Plaintiff’s assertions that he was fraudulently

induced to sign the settlement agreements, (Pl. Opp. 4), that he signed the settlement agreements

under duress, (id.), and that the doctrine of equitable estoppel prevents Defendants from invoking

the releases in this case, (id. 2–4).

          c.    Fraudulent inducement and duress

        Plaintiff contends that even if the releases are read to bar Plaintiff’s claims in this case, he

can nevertheless maintain a cause of action against Defendants because (1) he was fraudulently

induced to sign the settlement agreements; and (2) he signed the settlement agreements under

duress. (See, e.g., Compl. ¶¶ 31, 37.) Plaintiff asserts: “since NCSLT was not the original owner

of the loans, it legally cannot file any claims in any courts in NYC against [P]laintiff because

NCSLT was not licensed in NYC to do business. Therefore, any agreement [P]laintiff was

fraudulently induced [to enter] into is null and void.” (Id. ¶ 31 (emphasis in original); see also

id. ¶¶ 36, 37; Pl. Opp. at 4.) Plaintiff also asserts that “[a]ny alleged settlement [P]laintiff signed

was under duress by judges and the [D]efendants; therefore, it is null and void.” (Compl. ¶ 37.)

        Defendants contend that Plaintiff’s “conclusory allegations are insufficient to invalidate

the clear and unambiguous language of the releases,” and that Plaintiff has failed to allege that

Defendants committed “a separate fraud from the subject of the release,” as he must in order to

invalidate an otherwise binding release. (Defs. Mem. 8–9 (citation and internal quotation marks




                                                  11
omitted).)

                  i.    Fraudulent inducement

        Under New York law, a party may invalidate a contract by satisfying the elements of a

fraudulent inducement claim. See Maxam v. Kucharczyk, 29 N.Y.S.3d 683, 685 (App. Div.

2016) (holding that the plaintiff failed to establish that the contract was invalid because she

failed to state a cause of action for fraudulent inducement); see also Shapiro v. NFGTV, Inc., No.

16-CV-9152, 2018 WL 2127806, at *6 (S.D.N.Y. Feb. 9, 2018) (Where “a plaintiff seeks to

invalidate a release due to fraudulent inducement, plaintiff must establish the basic elements of

fraud.” (alterations, citation and internal quotation marks omitted)); Citigroup Glob. Markets,

Inc. v. KLCC Invs., LLC, No. 06-CV-5466, 2015 WL 5853916, at *9 (S.D.N.Y. Sept. 28, 2015)

(stating that under New York law a party may void a contract by stating a fraudulent inducement

claim (citing Dalessio v. Kressler, 773 N.Y.S.2d 434, 437 (App. Div. 2004)). “A party has made

out a claim of fraudulent inducement if [the party] has pled (i) a material misrepresentation of a

presently existing or past fact; (ii) an intent to deceive; (iii) reasonable reliance on the

misrepresentation . . . ; and (iv) resulting damages.” Ipcon Collections LLC v. Costco Wholesale

Corp., 698 F.3d 58, 62 (2d Cir. 2012) (citation and internal quotation marks omitted); see also

Comolli v. Huntington Learning Ctrs., Inc., 117 F. Supp. 3d 343, 349 (S.D.N.Y. 2015) (same).

        Fraudulent inducement claims are subject to the heightened pleading requirement of Rule

9(b) of the Federal Rules of Civil Procedure, which “requires that ‘[i]n alleging fraud or mistake,

a party must state with particularity the circumstances constituting fraud or mistake.’” United

States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d Cir. 2016) (alteration in original) (quoting

Fed. R. Civ. P. 9(b)). “To satisfy this Rule, a complaint alleging fraud must ‘(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where




                                                   12
and when the statements were made, and (4) explain why the statements were fraudulent.’” Id.

(quoting Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994)); Cortes v. 21st

Century Fox Am., Inc., --- F. App’x ---, 2018 WL 4694181, at *2 (2d Cir. 2018) (same). “In

other words, Rule 9(b) requires that a plaintiff set forth the who, what, when, where and how of

the alleged fraud.” United States ex rel. Polansky v. Pfizer, Inc., No. 04-CV-0704, 2009 WL

1456582, at *4 (E.D.N.Y. May 22, 2009) (citation and internal quotation marks omitted). As the

Second Circuit has explained:

               The purpose of Rule 9(b) is threefold — it is designed to provide a
               defendant with fair notice of a plaintiff’s claim, to safeguard a
               defendant’s reputation from improvident charges of wrongdoing,
               and to protect a defendant against the institution of a strike suit.
               Thus, although Rule 9(b) permits knowledge to be averred
               generally, we have repeatedly required plaintiffs to plead the factual
               basis which gives rise to a strong inference of fraudulent intent.
               Essentially, while Rule 9(b) permits scienter to be demonstrated by
               inference, this must not be mistaken for license to base claims of
               fraud on speculation and conclusory allegations. An ample factual
               basis must be supplied to support the charges.

Wood el rel. United States v. Applied Research Assocs., Inc., 328 F. App’x 744, 747 (2d Cir.

2009) (quoting O’Brien v. Nat’l Prop. Analysts Partners, 936 F.2d 674, 676 (2d Cir. 1991)).

       A fraud plaintiff may allege facts “that give rise to a strong inference of fraudulent

intent” either by “(1) alleging facts to show that defendant had both motive and opportunity to

commit fraud, or by (2) alleging facts that constitute strong circumstantial evidence of conscious

misbehavior or recklessness.” PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 491 (S.D.N.Y. 2017)

(alteration and citations omitted); see also Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec.,

LLC, 797 F.3d 160, 171 (2d Cir. 2015) (“[T]hough mental states may be pleaded ‘generally,’ [a

fraud claimant] must nonetheless allege facts ‘that give rise to a strong inference of fraudulent

intent.’” (quoting Lerner v. Fleet Bank, N.A., 459 F.3d 273, 290–91 (2d Cir. 2006))); Spinnato v.

Unity of Omaha Life Ins. Co., 322 F. Supp. 3d 377, 401 (E.D.N.Y. 2018) (“To demonstrate


                                                 13
fraudulent intent, a plaintiff is required to plead facts that give rise to a strong inference of

fraudulent intent. This requires plaintiff to plead either (1) that defendants had [ ] motive and

opportunity to commit fraud, or (2) allegations of strong circumstantial evidence of conscious

misbehavior or recklessness” (alterations, citations and internal quotation marks omitted)). To

show motive and opportunity, a plaintiff must allege that the defendant “benefitted in some

concrete and personal way from the purported fraud.” ECA, Local 134 IBEW Joint Pension

Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 198 (2d Cir. 2009) (citation omitted).

To show “strong circumstantial evidence of conscious misbehavior or recklessness,” a plaintiff

must demonstrate “at the least, conduct which is highly unreasonable and which represents an

extreme departure from the standards of ordinary care to the extent that the danger was either

known to the defendant or so obvious that the defendant must have been aware of it.” Kalnit v.

Eichler, 264 F.3d 131, 142 (2d Cir. 2001) (citation omitted).

        Plaintiff’s allegations purporting to show fraudulent inducement are conclusory and

cannot withstand Defendants’ motion. The Court understands Plaintiff’s argument to be that

F&G misrepresented that NCSLT was “the original creditor” of Plaintiff’s loans, (Compl. ¶ 29),

which fraudulently induced Plaintiff into signing the settlement agreements that he entered into

with Defendants. (See id. ¶¶ 31, 36.) But the Complaint fails to allege how that representation is

false and how it induced Plaintiff to sign the settlement agreements. Meyercord v. Curry, 832

N.Y.S.2d 29, 30 (App. Div. 2007) (claim for fraudulent inducement cannot withstand motion to

dismiss unless plaintiff shows that “defendant’s misrepresentation induced plaintiff to engage in

the transaction in question”).

        Further, Plaintiff has failed to satisfy Rule 9(b)’s heightened pleading standard. He does

not allege facts that “give rise to a strong inference of fraudulent intent,” i.e., facts showing




                                                   14
either (1) that Defendants had both motive and opportunity to commit fraud; or (2) strong

circumstantial evidence of conscious misbehavior or recklessness, as is required. Loreley Fin.

(Jersey) No. 3 Ltd., 797 F.3d at 171. Accordingly, Plaintiff has failed to plausibly allege that he

was fraudulently induced to sign the settlement agreements.

                  ii.   Duress

        “An otherwise valid release may . . . be voided on several grounds, one of which is

procurement by economic duress.” Interpharm, 655 F.3d at 142; see also Knoll v. Equinox

Fitness Clubs, No. 02-CV-9120, 2003 WL 23018807, at *6 (S.D.N.Y. Dec. 22, 2003) (“As with

any other contractual release, circumstances evincing . . . duress [can] justify setting aside [a]

release.” (citation and internal quotation marks omitted)). A release is “voidable on the ground

of duress when it is established that the party making the claim was forced to agree to it by

means of a wrongful threat precluding the exercise of his free will.” Cavelli v. N.Y.C. Dist.

Council of Carpenters, 816 F. Supp. 2d 153, 161 (E.D.N.Y. 2011) (quoting First Nat’l Bank of

Cincinnati v. Pepper, 454 F.2d 626, 632 (2d Cir. 1972)); see also Interpharm, 655 F.3d at 142

(“To void a contract on the ground of economic duress, the complaining party must show that its

agreement was procured by means of (1) a wrongful threat that (2) precluded the exercise of its

free will.”).

        “A party may ratify a contract or release entered into under duress by . . . remaining silent

or acquiescing in the contract for a period of time after he has the opportunity to avoid it, or by

acting upon it, performing under it, or affirmatively acknowledging it.” VKK Corp. v. Nat’l

Football League, 244 F.3d 114, 123 (2d Cir. 2001) (internal quotation marks and citation

omitted); see also United States v. Twenty Miljam-350 IED Jammers, 669 F.3d 78, 89 (2d Cir.

2011) (party claiming duress “must act promptly or will be deemed to have elected to affirm [the




                                                 15
contract]” (alteration, citation and internal quotation marks omitted)).

       Plaintiff alleges that he entered into the settlement agreements under duress, but he fails

to allege how or what forced him to enter into the agreements, identify the alleged wrongful

threat, or explain how the alleged threat prevented the exercise of his free will. See Mandavia v.

Columbia Univ., 912 F. Supp. 2d 119, 129 (S.D.N.Y. 2012) (“Plaintiff invokes the magical word

‘duress,’ but in so doing he merely states a legal conclusion unsupported by enough facts to cross

the line into the realm of plausible.”). Moreover, even if the settlement agreements were entered

into under duress, the Court finds that Plaintiff ratified the agreements “by remaining silent” for

almost four years in the case of the State Court Actions and Federal Action #1, and almost three

years in the case of Federal Action #2. VKK Corp., 244 F.3d at 123. Plaintiff therefore cannot

avoid the consequence of the releases by invoking duress.

          d.   Equitable estoppel

       In opposition to Defendants’ motion, Plaintiff argues that because Defendants

“vigorously claimed that NCSLT was the original owner” of Plaintiff’s loans, the “doctrine of

equitable estoppel [ ] preclude[s] enforcement of the releases.” (Pl. Opp. 2, 3.)

       Defendants contend that “there were no such misrepresentations made to procure [the]

settlements which substantially reduced Plaintiff’s student loan obligations” and that the doctrine

of equitable estoppel “should not be used to accomplish such wrongful conduct on the part of the

Plaintiff,” i.e., to allow Plaintiff to renege on his obligation to pay his student loans. (Defs.

Reply in Further Supp. of Defs. Mot. 9, Docket Entry No. 14.)

       “Equitable estoppel is properly invoked ‘where the enforcement of the rights of one party

would work an injustice upon the other party due to the latter’s justifiable reliance upon the

former’s words or conduct.’” Republic of Ecuador v. Chevron Corp., 638 F.3d 384, 400 (2d Cir.




                                                  16
2011) (quoting Kosakow v. New Rochelle Radiology Assocs., P.C., 274 F.3d 706, 725 (2d Cir.

2001)). “The party alleging equitable estoppel must demonstrate: (1) [a]n act constituting a

concealment of facts or misrepresentation; (2) [a]n intention or expectation that such acts will be

relied upon; (3) [a]ctual or constructive knowledge of true facts by the wrongdoers; [and] (4)

[r]eliance upon the misrepresentation which causes the innocent party to change its position to its

substantial detriment.” Gaia House Mezz LLC v. State Street Bank and Trust Co., 720 F.3d 84,

90 (2d Cir. 2013) (quoting Gen. Elec. Capital Corp. v. Armadora, S.A., 37 F.3d 41, 45 (2d Cir.

1994)). That party must also demonstrate that it “(1) lacked knowledge of the true facts; (2)

relied upon the adverse party’s conduct; and (3) prejudicially changed its position.” Garrett v.

Music Pub. Co. of Am., LLC, 740 F. Supp. 2d 457, 464 (S.D.N.Y. 2010); see also Randolph

Equities, LLC v. Carbon Capital, Inc., 648 F. Supp. 2d 507, 524 (S.D.N.Y. 2009) (same).

       Neither the Complaint nor Plaintiff’s opposition to the motion includes allegations that

Defendants undertook any course of action that should prevent them from asserting their right to

enforce the releases. See Brenner v. Brenner, 821 F. Supp. 2d 533, 542 (E.D.N.Y. 2011)

(dismissing claims and rejecting equitable estoppel argument as plaintiff did not allege that

defendant’s conduct amounted to a false representation or concealment of material facts).

Accordingly, Plaintiff is not entitled to benefit from equitable estoppel.

          e.   Leave to amend

       In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file an amended

complaint within thirty (30) days of this Memorandum and Order. Any further amended

complaint should specify how Defendants alleged misrepresentations induced Plaintiff to sign

the settlement agreements. Plaintiff should also explain how Defendants’ alleged actions give

rise to a strong inference of fraudulent intent. An amended complaint completely replaces the




                                                 17
prior complaint filed in this action and must be captioned “Amended Complaint” and bear the

same docket number as this Memorandum and Order.

 III.    Conclusion

         For the foregoing reasons, the Court grants Defendants’ motion to dismiss. Plaintiff is

granted leave to file an amended complaint within thirty (30) days of this Memorandum and

Order.

Dated: January 7, 2019
       Brooklyn, New York


                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                 18
